Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 16, 2017

The Court of Appeals hereby passes the following order:

A17A1757. DONALD L. WOODRUFF v. THE STATE.

       A jury found Donald L. Woodruff guilty of several drug offenses, and his
conviction was affirmed on appeal. See Woodruff v. State, 339 Ga. App. 707 (792
SE2d 471) (2016). Woodruff subsequently filed a “Motion to Vacate a Void
Judgment and Illegal Sentence Under OCGA § 17-9-4.” The trial court dismissed the
motion, and Woodruff filed this direct appeal.
       Although a direct appeal may lie from an order denying or dismissing a motion
to correct a void sentence, a defendant must first raise a colorable claim that the
sentence is, in fact, void or illegal. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d
786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A
sentence is void only when the trial court imposes punishment that the law does not
allow. See Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Here,
Woodruff does not assert that the trial court imposed a sentence the law does not
allow. Rather, he takes issue with the fairness of his underlying conviction. The
Supreme Court has made clear, however, that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case.” Roberts v.
State, 286 Ga. 532 (690 SE2d 150) (2010). Accordingly, we lack jurisdiction over
this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.